Exhibit 10.1


SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY
AGREEMENT
THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY
AGREEMENT (this “Second Amendment”), dated as of June 29, 2020, by and among VSE
Corporation, a Delaware corporation (“VSE”; and together with each other
Borrower party hereto, collectively, the “Borrowers”), the Consenting Lenders
(as hereinafter defined) party hereto, and Citizens Bank, N.A., as
administrative agent (as successor by merger to Citizens Bank of Pennsylvania)
(in such capacity, the “Administrative Agent”) for the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrowers, the Administrative Agent and certain banks and financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Fourth Amended and Restated Business Loan and Security Agreement, dated
as of January 5, 2018 (as amended by that certain First Amendment to Fourth
Amended and Restated Business Loan and Security Agreement, dated as of November
26, 2019 and as further amended, restated, amended and restated, supplemented or
otherwise modified and in effect prior to the date hereof, the “Existing Credit
Agreement”; the Existing Credit Agreement as amended by this Second Amendment,
the “Credit Agreement”; unless otherwise defined herein, capitalized terms used
herein that are not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement);
WHEREAS, the Borrowers have requested that the Required Lenders and the
Consenting Lenders amend certain provisions of the Existing Credit Agreement;
WHEREAS, the Required Lenders and the Consenting Lenders are, subject to the
terms and conditions of this Second Amendment, willing to make such amendments
to the Existing Credit Agreement; and
WHEREAS, in accordance with the terms of the Existing Credit Agreement, the
Administrative Agent, the Borrowers, the Required Lenders and the Consenting
Lenders agree that the Existing Credit Agreement is hereby, subject to the terms
and conditions of this Second Amendment, amended as provided below.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
1.    Amendments to the Existing Credit Agreement. From and after the Second
Amendment Effective Date:
a.    the Existing Credit Agreement is amended pursuant to this Second Amendment
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
(including Schedule 2 and Exhibits 5 and 7 of the Credit Agreement) attached as
Exhibit A to this Second Amendment.
b.    Except as set forth in clause (a), all other Exhibits and Schedules to the
Existing Credit Agreement shall not be amended, modified, supplemented or
otherwise affected.
2.    Conditions Precedent to Effectiveness. This Second Amendment shall become
effective (the “Second Amendment Effective Date”) upon satisfaction of the
following conditions:
a.    Executed Second Amendment. The Administrative Agent shall have received
counterparts of this Second Amendment, executed by a duly authorized officer of
each Borrower, the Administrative Agent and such Lenders constituting the
Required Lenders.
b.    Fees and Expenses.    





--------------------------------------------------------------------------------

Exhibit 10.1


i.    All fees and expenses required to be paid on the Second Amendment
Effective Date pursuant to this Second Amendment shall have been paid, to the
extent, with respect to such expenses, documented in reasonable detail at least
one (1) Business Day prior to the Second Amendment Effective Date (or such
shorter period as may be reasonably agreed to by the Borrowers), including,
without limitation, the reasonable and documented legal fees and expenses of
external counsel to the Administrative Agent.
ii.    The Borrowers shall have paid, or caused to be paid, the fees set forth
in that certain Fee Letter, dated as of June 2, 2020, (the “Second Amendment Fee
Letter”), among the Administrative Agent and the Borrowers, as set forth in the
Second Amendment Fee Letter.
iii.    The Administrative Agent shall have received from the Borrowers, for the
account of each Lender that executes and delivers a Second Amendment signature
page to the Administrative Agent by 12:00 p.m. (EST) on or before June 25, 2020
(each such Lender, a “Consenting Lender”, and collectively, the “Consenting
Lenders”), an amendment fee in an amount equal to 10 basis points on (A) the
Revolving Facility Commitment Amount of such Consenting Lender, (B) the
outstanding principal amount of the Initial Term Loans held by such Consenting
Lender and (C) the outstanding principal amount of the First Amendment Term
Loans held by such Consenting Lender.
3.    Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and each Consenting Lender as follows:


a.    the execution, delivery and performance by each of the Borrowers of this
Second Amendment has been duly authorized by all necessary corporate or limited
liability company, as applicable, action, and do not and will not:


(i)    violate any provision of the Organizational Documents of such Borrower or
any of its Restricted Subsidiaries;
(ii)    violate any provision of any law or any governmental rule or regulation
applicable to such Borrower or any of its Subsidiaries, or any order, judgment,
decree or order of any court or other Government Authority binding on such
Borrower or any of its Subsidiaries; or
(iii)    conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of such
Borrower or any of its Subsidiaries other than those that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
b.     each Borrower has all requisite corporate, partnership or limited
liability company power and authority to enter into this Second Amendment and to
perform its respective obligations under this Second Amendment and the Credit
Agreement;
c.     this Second Amendment has been duly executed and delivered by each
Borrower that is a party hereto and is the legally valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability or the availability of
equitable remedies;


d.    no Event of Default has occurred or is continuing, and no act, event or
condition has occurred and is continuing which with notice or the lapse of time,
or both, would constitute an Event of Default; and


e.     the representations and warranties of such Loan Party contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier





--------------------------------------------------------------------------------

Exhibit 10.1


therein) as of the date of this Agreement, except to the extent such
representations and warranties relate to an earlier date in which case such
representations and warranties are true and correct in all material respects
(without duplication of any materiality qualifier therein) as of such earlier
date.


4.    No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
or constitute a course of conduct or dealing among the parties. Except as
expressly stated herein, the Administrative Agent and Lenders reserve all
rights, privileges and remedies under the Loan Documents. Except as amended or
consented to hereby, the Credit Agreement and other Loan Documents remain
unmodified and in full force and effect. All references in the Loan Documents to
the Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby. This Second Amendment shall constitute a Loan Document.


5.    Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Second Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
6.    Successors and Assigns. The provisions of this Second Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that, except as permitted by the Credit
Agreement, none of the Borrowers may assign or transfer any of its rights or
obligations under this Second Amendment without the prior written consent of the
Administrative Agent.


7.    Governing Law. This Second Amendment shall be governed by, and construed
in accordance with, the internal laws of the Commonwealth of Virginia (without
regard to the conflicts of laws principles thereof).


8.    Severability. The illegality or unenforceability of any provision of this
Second Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Second Amendment or any instrument or agreement required
hereunder.


9.    Captions. The captions and headings of this Second Amendment are for
convenience of reference only and shall not affect the interpretation of this
Second Amendment.


10.    Reaffirmation. Each of the Borrowers as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such
Borrower grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Borrower granted liens on or security
interests in any of its property pursuant to any such Loan Document as security
for or otherwise guaranteed the Borrowers’ Obligations under or with respect to
the Loan Documents, ratifies and reaffirms such guarantee and grant of security
interests and liens and confirms and agrees that such security interests and
liens hereafter secure all of the Obligations as amended hereby. Each of the
Borrowers hereby consents to this Second Amendment and acknowledges that each of
the Loan Documents remains in full force and effect and is hereby ratified and
reaffirmed. The execution of this Second Amendment shall not operate as a waiver
of any right, power or remedy of the Administrative Agent or Lenders, constitute
a waiver of any provision of any of the Loan Documents or serve to effect a
novation of the Obligations.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



